Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                  PageID.1603      Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 LESLY POMPY,

                Plaintiff,                                    Case Number 19-10334
 v.                                                           Honorable David M. Lawson
                                                              Magistrate Judge Anthony P. Patti
 MONROE BANK AND TRUST,
 SUSAN MEHREGAN, THOMAS SCOTT,
 TINA TODD, JESSICA CHAFFIN,
 JACK VITALE, MARC MOORE,
 ROBERT BLAIR, JON LASOTTA,
 SHAWN KOTCH, BRIAN BISHOP,
 BLUE CROSS BLUE SHIELD OF MICHIGAN,
 BLUE CROSS BLUE SHIELD OF MICHIGAN
 MUTUAL INSURANCE COMPANY,
 BLUE CROSS COMPLETE OF MICHIGAN,
 BLUE CROSS COMPLETE OF MICHIGAN, LLC,
 MICHAEL ZSENYUK, JIM GALLAGHER,
 BRIAN ZASADNY, JAMES HOWELL,
 DIANE SILAS, CARL CHRISTENSEN,
 J. ALAN ROBERTSON, M.D., SHELLY
 EDGERTON, SEAN M. SIEBIGTEROTH,
 KIM GAEDEKE, VAUGHN HAFNER,
 DINA YOUNG, and RAY KISONAS,

                Defendants.
                                                        /

       OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION,
        OVERRULING DEFENDANTS’ AND PLAINTIFF’S OBJECTIONS, AND
            GRANTING IN PART DEFENDANTS’ MOTIONS TO DISMISS

        Plaintiff Lesly Pompy, a physician specializing in pain management, was indicted for

 health care fraud and unlawfully prescribing controlled substances. He has filed this lawsuit pro

 se against his accusers and those participating in the investigation, alleging several violations of

 his rights under federal and state law. This case was referred to Magistrate Judge Anthony P. Patti

 to conduct all pretrial proceedings. After Pompy filed an amended complaint (the original was

 lengthy, confusing, and unmanageable), several defendants filed motions to dismiss, arguing that
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                PageID.1604       Page 2 of 16




 the amended complaint did not plead any viable causes of action against them. The motions

 presently before the Court were filed by Monroe Bank & Trust (“MBT”) and its employees, Susan

 Mehregan and Thomas Scott (collectively the “MBT Defendants”); Blue Cross Blue Shield of

 Michigan, Blue Cross Blue Shield of Michigan Mutual Insurance Co., Blue Cross Complete of

 Michigan, Blue Cross Complete of Michigan, LLC, and various persons associated with those

 entities, Carl Christensen, Jim Gallagher, James Howell, J. Alan Robertson, Diane Silas, Brian

 Zasadny, and Michael Zsenyuk (“Blue Cross Defendants”); and Ray Kisonas (a journalist).

        Judge Patti issued a report on August 5, 2020 recommending that the Court grant the

 defendants’ motions almost entirely, suggesting dismissal with prejudice of all claims against the

 moving defendants except for a state law breach of contract claim against the Blue Cross

 defendants, which should be dismissed without prejudice to refiling in state court, and the

 defamation claims against defendant Kisonas motion, which also should be dismissed without

 prejudice since service of process was defective. Defendant Blue Cross Blue Shield of Michigan

 objected to the recommendation, arguing only that the breach claim should be dismissed with

 prejudice. The plaintiff did not present any timely objections. Instead, he sought leave to file a

 “response” to Blue Cross’s objections. The Court observed that leave of Court was not required

 because the plaintiff had presented his “responses” to Blue Cross’s objections within the usual

 time allowed. However, the Court issued an order deeming the plaintiff’s “response” timely filed.

 The matter now is before the Court for a fresh review.

                                                 I.

        The magistrate judge included in his report a comprehensive recitation of facts, which he

 discerned from the amended complaint. Although shorter than his original effort, the plaintiff’s

 amended complaint is rambling and difficult to follow. As the magistrate judge aptly observed, it




                                               -2-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                   PageID.1605        Page 3 of 16




 reads at points less as a concise pleading of any legal cause of action and more as a disjointed

 stream of consciousness flowing from an endless (and ever expanding) litany of grudges held by

 the plaintiff against the named defendants and others. Most of the alleged grievances arise from

 an investigation into prescribing practices at the plaintiff’s pain management clinic, which at stages

 involved private insurers, such as Blue Cross, along with local, state, and federal law enforcement

 authorities.

         As noted, the complaint is not a model of clear pleading. However, the magistrate judge

 construed it as alleging the following basic facts of the underlying events.

         Plaintiff Lesly Pompy was a pain physician in Monroe, Michigan. The case mainly

 concerns an investigation into his narcotic prescription practices initiated by insurer Blue Cross

 Blue Shield of Michigan and subsequently pursued by local, state, and federal law enforcement

 agencies. Blue Cross sent an undercover investigator posing as a patient to Pompy’s office to

 attempt to obtain pain medication. Apparently, the results of that and perhaps other visits prompted

 investigations by state and federal agencies. The investigations included search warrants for

 Pompy’s office charts and financial records from MBT. Pompy eventually was indicted on

 controlled substance and health care fraud charges; his criminal case is still pending.

         Pompy sued a long list of defendants, which the magistrate judge grouped into categories

 in his report. Broadly, Pompy alleges that: (1) the Blue Cross entities and employees improperly

 conducted a private investigation of his clinic; (2) the defendant law enforcement agents (Shelly

 Edgerton, Kim Gaedeke, Vaughn Hafner, Marc Moore, Sean M. Siebigteroth, and Dina Young

 [State Defendants] and Brian Bishop and Shawn Kotch [Federal Defendants] obtained illegal

 search warrants from the Monroe County defendants (Robert Blair, Jessica Chaffin, Jon LaSotta,

 Tina Todd, Jack Vitale) and violated the plaintiff’s constitutional rights during and after the




                                                 -3-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                    PageID.1606       Page 4 of 16




 execution of searches under those warrants; (3) the MBT defendants unlawfully disclosed the

 plaintiff’s financial information in response to search warrants for his bank records, and

 improperly froze his accounts; and (4) defendant Kisonas’s three published articles in the Monroe

 News about the criminal investigation were false and harmful to the plaintiff’s reputation,

 livelihood, and personal safety.

        The original complaint was filed on February 4, 2019. After several rounds of early motion

 practice, the plaintiff filed an amended complaint on January 28, 2020. The MBT defendants, the

 Blue Cross defendants, and defendant Kisonas responded with motions to dismiss.

                                                   II.

        The filing of timely objections to a report and recommendation requires the court to “make

 a de novo determination of those portions of the report or specified findings or recommendations

 to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

 667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This fresh review requires the

 court to re-examine all of the relevant evidence previously reviewed by the magistrate judge in

 order to determine whether the recommendation should be accepted, rejected, or modified in whole

 or in part. 28 U.S.C. § 636(b)(1).

        This review is not plenary, however. “The filing of objections provides the district court

 with the opportunity to consider the specific contentions of the parties and to correct any errors

 immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues-

 factual and legal-that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

 (1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

 court will be preserved for appellate review; making some objections but failing to raise others

 will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474




                                                  -4-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                   PageID.1607       Page 5 of 16




 F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

 1370, 1373 (6th Cir. 1987)).

                                         A. MBT Defendants

        The plaintiff alleges that defendant Tina Todd, a state magistrate, issued a search warrant

 on September 21, 2016 for seizure of the plaintiff’s financial records held by the MBT defendants.

 He claims that MBT’s employees Susan Mehregan and Thomas Scott unlawfully disclosed the

 plaintiff’s banking records in response to that warrant. The plaintiff offers somewhat contradictory

 criticisms of the search warrant, variously alleging that it did not exist (i.e., that his information

 was disclosed “without a warrant”); and also that the issuing authority was an “incompetent court,”

 the scope of the warrant was “overbroad,” and it was not supported by probable cause. The records

 were communicated to Robert Blair, one of the Monroe County, Michigan investigating agents.

 On September 27, 2016, another warrant was issued for account information and seizure of

 proceeds in the accounts. The plaintiff also alleges that while his accounts were impounded, MBT

 improperly deducted fees for bounced checks.

        The plaintiff listed his causes of action against individual defendants Scott and Mehregan

 with little elaboration, stating them as follows: “negligence, incompetence, errors, mistakes,

 breach of promise,” “breach of fiduciary duty,” and failure to protect personal information under

 “Title 15.” He also contends that MBT violated the Gramm-Leach-Bliley Act (“GLBA”), 15

 U.S.C. § 501, the Right to Financial Privacy Act (“RFPA”), 12 U.S.C. §§ 3401-3422, and the State

 of Michigan’s Consumer Protection Act, Mich. Comp. Laws § 445.903. He contends that MBT

 violated those statutes by making “false or fraudulent statements,” producing “forged or

 counterfeit documents,” and allowing defendant Blair to access the plaintiff’s private financial

 information without first obtaining his consent.




                                                 -5-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                    PageID.1608       Page 6 of 16




         The magistrate judge concluded that all of the claims against the MBT defendants must be

 dismissed because: (1) there is no private cause of action for violations of any provision of the

 GLBA (citing 15 U.S.C. § 6805(a); Vinton v. Certegy Check Servs., Inc., 2009 WL 2777095, at *2

 (W.D. Mich. Aug. 31, 2009) (collecting cases); Mehrbach v. Citibank, N.A., 316 F. Supp. 3d 264,

 271 (D.D.C. 2018); and Lowe v. ViewPoint Bank, 972 F. Supp. 2d 947, 954 (N.D. Tex. 2013)); (2)

 the RFPA expressly governs only disclosures of financial information to agents of the federal

 government, not, as alleged here, disclosure of bank records via a search warrant exclusively to

 state or local law enforcement agents (citing 12 U.S.C. § 3401(3) and Bigi v. Wright-Patt Credit

 Union, Inc., 2013 WL 1721154 (S.D. Ohio Apr. 22, 2013)); (3) the plaintiff failed to plead any

 specific facts suggesting that he had any contractual or fiduciary relationship with individual

 defendants Mehregan and Scott, and also failed to plead specific facts suggesting that they bore

 any individual responsibility under the various legal theories mentioned only in passing in the

 pleadings; and (4) the plaintiff failed plausibly to plead any claims under the MCPA, with the

 entire statement of his “claim” under that act consisting of nothing more than a bare statutory

 citation.

         The MBT defendants did not object to the recommendation to dismiss all claims against

 them. The plaintiff did not file any timely objections to the report and recommendation, electing

 instead only to “respond” to the sole timely objection that was presented by the Blue Cross

 defendants. However, even if the plaintiff’s “responses” to the Blue Cross defendants’ objections

 are construed as being directed to the magistrate judge’s report, none of the plaintiff’s purported

 “objections” comprise good grounds to reject the recommendation of dismissal, because the

 plaintiff has failed to identify with any specificity any factual or legal basis for a finding of error

 in the magistrate judge’s conclusions.




                                                  -6-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                     PageID.1609        Page 7 of 16




        The plaintiff’s “objections” are as discursive as his pleadings and appear to consist largely

 of mere reiterations of the rambling factual allegations in the amended complaint, shuffled and

 relabeled with new topical headings as “Response to Objection 1” through “Response to Objection

 28.” The “objections” do not discuss, or even acknowledge, any of the legal authorities cited or

 conclusions reached by the magistrate judge, and they do not identify any specific way in which

 the magistrate judge erred in reaching his findings and conclusions. As the magistrate judge noted

 in his report, the plaintiff does not engage the arguments of the defendants; instead he merely

 reiterates a voluminous and ever-expanding litany of factual allegations without making any effort

 to address any of the pertinent legal or factual questions presented. His “opposition” to the motions

 to dismiss followed the same pattern.

        It is well settled that “‘[a] general objection to the entirety of the magistrate [judge’s] report

 has the same effect as would a failure to object,’ and an objection that does nothing more than state

 a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

 presented before, is not an ‘objection’ as that term is used in the context of Federal Rule of Civil

 Procedure 72.” Brown v. City of Grand Rapids, No. 16-2433, 2017 WL 4712064, at *2 (6th Cir.

 June 16, 2017) (order) (quoting Howard v. Secretary of Health & Human Servs., 932 F.2d 505,

 509 (6th Cir. 1991)). The plaintiff has offered nothing more here. Moreover, mere reiterations of

 previously pleaded factual assertions and disconnected citations of legal authority, devoid of any

 substantive legal argument against specific findings or conclusions by the magistrate judge, are

 insufficient to preserve objections for review by this Court. Cowans v. Abioto, No. 20-2024, 2020

 WL 3086562, at *2 (W.D. Tenn. June 10, 2020) (“Plaintiff’s objections merely repeat the

 allegations in his Complaint and Amended Complaint. . . . Plaintiff has also attached several

 hundred pages of documents, which are largely incomprehensible, and which appear to be copies




                                                  -7-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                    PageID.1610        Page 8 of 16




 of documents previously filed with his Complaint and Amended Complaint or filed in response to

 the Magistrate Judge’s show cause order directing Plaintiff to respond to the Motion to Dismiss.

 In sum, Plaintiff’s repetitious arguments and incomprehensible documents do not constitute

 objections.”); Givens v. Loeffler, No. 19-617, 2019 WL 4419980, at *2 (S.D. Ohio Sept. 11, 2019)

 (“Plaintiff’s objections simply repeat a recitation of the elements of this claim and make additional

 conclusory allegations. He does not demonstrate why the magistrate judge’s recommendation was

 erroneous.”); McDougald v. Erdos, No. 17-00464, 2018 WL 4573287, at *2 (S.D. Ohio Sept. 25,

 2018) (“In his objections, Plaintiff summarily states, for each claim, that ‘it was error in the context

 of the entire record’ for the Magistrate Judge to recommend dismissal of that claim. He then, for

 each claim, largely repeats the facts and arguments set forth in his Amendment Complaint and his

 Response to Defendants’ Motion to Dismiss, and the case law and portions of analysis found in

 Defendants’ Motion to Dismiss and the Magistrate Judge’s R&R. A review of his of his objections

 also reveals that his arguments are comprised almost entirely of general disagreements with the

 Magistrate Judge’s recommendation without any additional or new support for those

 disagreements.”) (citations omitted).

        The recommendation of dismissal was not opposed by the MBT defendants, and the

 plaintiff has waived any right to oppose this recommendation by failing to present any sufficient,

 specific, and grounded objection to any of the magistrate judge’s findings or conclusions. The

 claims against the MBT defendants therefore will be dismissed with prejudice.

                                      B. Defendant Ray Kisonas

        Defendant Ray Kisonas was a reporter for the Monroe News. The amended complaint

 alleges that the plaintiff’s reputation and personal safety were impaired by three news articles

 written by Kisonas about the investigation into the plaintiff’s prescription and billing practices.




                                                  -8-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                    PageID.1611       Page 9 of 16




 The complaint and attached copies of the articles indicate that they were published between

 September 26, 2016 and January 19, 2018. The plaintiff stated unelaborated claims against

 Kisonas based on those articles, which he denominated as “defamation,” “discrimination,” and

 “false claim.” The magistrate judge noted that the claims against Kisonas pleaded in the original

 complaint were dismissed for want of proper service, because the plaintiff’s “proof of service” by

 mail did not indicate that delivery of the pleadings was completed through any method endorsed

 by the applicable federal or state rules of court. The magistrate judge noted that the proof of

 service for the amended pleadings disclosed similar defects in the means of service, even though

 the requirements for proper service plainly were explained in the earlier report and

 recommendation, which was adopted by the Court. See ECF Nos. 64, 74.

        The magistrate judge concluded that the Court lacks personal jurisdiction over Kisonas

 because the plaintiff failed properly to serve him with a copy of the amended pleading by any

 means permitted under the applicable state or federal procedures for service. Alternatively, he

 suggested that (1) the facts pleaded affirmatively establish that any claims sounding in defamation,

 libel, false light, or invasion of privacy are time barred under the one-year statute of limitations in

 Michigan Compiled Laws § 600.5805(9), because the news stories all allegedly were published in

 September or November 2016 and January 2018, more than a year before the February 2019 filing

 of the original complaint in this case; (2) the claims for “negligence” and “discrimination” were

 unsupported by any factual basis discernible from the pleadings; and (3) the Court lacks

 supplemental jurisdiction over the exclusively state law claims against Kisonas, because the claims

 for alleged publication of false news stories about the plaintiff’s pill mill operation do not share a

 common nucleus of fact with or arise from any of the same allegedly wrongful individual or

 institutional conduct underlying any federal claims pleaded against the various federal, state, and




                                                  -9-
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                   PageID.1612       Page 10 of 16




  local authorities and financial institutions named in the amended complaint. The magistrate judge

  recommended alternatively that the Court either dismiss the claims against Kisonas without

  prejudice for want of personal and subject matter jurisdiction or dismiss the claims with prejudice

  because the amended complaint showed that the claims are time barred.

         Kisonas did not object to the recommendation for dismissal on either basis. For the reasons

  explained above, the plaintiff has failed to present any timely substantive objection to that

  recommendation. The Court adopts the findings of the magistrate judge regarding procedural and

  jurisdictional defects. Because the absence of personal and subject matter jurisdiction deprives

  the Court of the authority to rule on the merits of the claims against defendant Kisonas, the Court

  will dismiss the claims against him without prejudice.

                                       C. Blue Cross Defendants

         The plaintiff alleged that on November 12, 2015, Blue Cross Blue Shield of Michigan

  “ordered” an investigation into his prescribing and billing practices. According to the plaintiff,

  Blue Cross “effectively hired” local and state police and prosecutors to carry out the investigation.

  At some point, apparently before any contact with law enforcement, an investigator employed by

  Blue Cross, James Howell, went to the plaintiff’s pain clinic posing as a new patient, presented an

  assumed identity, and stated that he needed pain relief. Howell surreptitiously recorded his visit

  with a concealed camera and microphone. The plaintiff described his claims against Blue Cross

  and Howell as “abuse of process,” “recording without a court order,” and “theft of services and

  property.” The pleadings also recited a litany of other purported causes of action against the Blue

  Cross defendants collectively, identifying the claims summarily, and without elaboration, as

  follows: “lack of qualified immunity, gross negligence, malice, conspiracy, forgery, breach of

  contract,” and “Violation of Antitrust Laws: Clayton Antitrust Act, Sherman Antitrust Act, Federal




                                                 - 10 -
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                  PageID.1613       Page 11 of 16




  Trade Commission Act, including, but not limited to, Mergers and Acquisitions, Unfair

  Competition, Contracts Laws, RICO Act. . . etc.” The complaint only obliquely framed the

  allegations of “RICO” conspiracy between Blue Cross and state or local investigators and

  prosecutors. The plaintiff also alleged that Blue Cross had violated the terms of a provider

  agreement between the plaintiff and Blue Cross, by improperly classifying his practice when

  evaluating the propriety of his prescribing patterns. Finally, the plaintiff pleaded an unrelated

  claim against Blue Cross for breach of contract, alleging that in 2012 through 2016 Blue Cross

  improperly attempted to amend a provider agreement that the plaintiff had executed in 1991, by

  promulgating changes to the agreement without proper notice to the plaintiff.

         The magistrate judge was sympathetic to the defendants’ position that the amended

  complaint, although shorter than the original pleading, still failed to describe concisely any

  factually supported causes of action. Nevertheless, the magistrate judge afforded the plaintiff the

  benefit of a generous construction of the facts, so far as they could be gleaned from the pleadings.

  He concluded, based on those facts, that all of the claims but one should be dismissed with

  prejudice because (1) any tort claims premised on communications with law enforcement

  authorities during an investigation of improper billings or prescriptions were barred by the

  statutory immunity afforded to an insurer cooperating with law enforcement under Michigan

  Compiled Laws § 500.4509; (2) as to any private internal investigation or audit, the complaint

  failed to identify the specific terms of any contract provision that were violated by the defendants

  during their review of the plaintiff’s billings; (3) the claims against Blue Cross and Howell for

  “theft of services and property” and “conversion” were unsupported by any factual basis

  suggesting that they improperly exercised domain over property or funds belonging to the plaintiff,

  and the complaint otherwise pleaded causes of action that simply did not exist, or were criminal




                                                 - 11 -
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                   PageID.1614       Page 12 of 16




  rather than civil in nature; (4) the plaintiff’s unelaborated claims of “civil rights violations” were

  unsupported by any specific factual basis, and no facts were alleged suggesting that Blue Cross or

  its employees acted under color of law; (5) the claims serially denoted as “lack of qualified

  immunity, gross negligence, malice, conspiracy, [and] forgery” were mere labels or conclusory

  assertions of wrongdoing, unsupported by any pleaded factual basis establishing the elements of

  any of those causes of action (several of which had no apparent basis in the law); (6) the claims of

  “conspiracy” were not supported by sufficiently specific allegations of intentional torts committed

  by any of the Blue Cross defendants; and (7) no facts were pleaded suggesting that the plaintiff

  had any standing to pursue claims for “antitrust” violations, or establishing the commission of at

  least two recognizable predicate offenses needed to sustain the RICO claims.

         The Blue Cross defendants did not object to any of those grounds for dismissing most of

  the plaintiff’s claims against them. For the same reasons noted above, the plaintiff has failed to

  raise any properly grounded objection to the recommendation of dismissal. All of those claims

  therefore will be dismissed with prejudice.

         The sole remaining claim against Blue Cross is for breach of contract based on allegedly

  improper amendments without notice of a provider agreement.                  The magistrate judge

  recommended that the Court dismiss that claim without prejudice, because it shared no factual

  nexus with any of the other claims over which the Court conceivably could have jurisdiction, and

  the exercise of supplemental jurisdiction over such an unrelated claim would be imprudent. The

  Blue Cross defendants objected on the ground that the magistrate judge’s reading of the allegations

  in the complaint was overly generous and improperly “expanded the scope” of the claims as stated,

  which, according to their reading, consists solely and entirely of the plaintiff’s contradictory and

  self-defeating allegation that the provider agreement was rendered “null and void” by the




                                                  - 12 -
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                    PageID.1615       Page 13 of 16




  defendants’ improper attempts at amendment. The plaintiff did not address this sole ground of the

  defendants’ objections in his responses; nor, as noted above, did he pose any properly preserved

  objection to the dismissal of this final claim either with or without prejudice.

         The defendants’ argument against a dismissal without prejudice is unpersuasive, because

  the magistrate judge’s reading of the pleadings was a fair construction of the allegations, and,

  regardless of which construction is considered, it is beyond dispute that the factual basis of the

  claims based on improper amendments of a provider agreement has no relationship with the

  allegedly wrongful conduct involved in any of the other federal causes of action that the plaintiff

  has attempted to bring in this case. It also is evident from the pleadings that there is no independent

  basis of jurisdiction over the improper amendment claims, or at least none that is supported by any

  facts recited in the amended complaint.

         The defendants do not contend that the pleadings disclose any valid basis for the exercise

  of original subject matter jurisdiction over the state law breach of contract claim for improper

  modification of a provider agreement, and no such basis is evident from the pleadings. The only

  apparent avenue for this Court to entertain the claim would be through the discretionary exercise

  of supplemental jurisdiction authorized by 28 U.S.C. § 1367. “The Supplemental Jurisdiction

  statute, 28 U.S.C. § 1367, enables federal district courts to entertain claims not otherwise within

  their adjudicatory authority when those claims ‘are so related to claims . . . within [federal-court

  competence] that they form part of the same case or controversy.’” Artis v. D.C., --- U.S. ---, 138

  S. Ct. 594, 597 (2018) (quoting 28 U.S.C. § 1367(a)).            Included within the supplemental

  jurisdiction authority are state-law-based claims and counterclaims “brought along with federal

  claims arising from the same episode.” Ibid.; see also Watson v. Cartee, 817 F.3d 299, 303 (6th

  Cir. 2016).




                                                  - 13 -
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                    PageID.1616       Page 14 of 16




         The defendants contend that a claim alleging only that an agreement was rendered “null

  and void” by their improper performance cannot, as a matter of law, support a cause of action for

  breach of contract, since there (allegedly) was no contract in force to be breached. They believe

  that is the sole basis of this final breach claim, so far as it is described in the pleadings. But even

  if that is true, the defendants do not dispute the magistrate judge’s finding, which is not subject to

  reasonable debate, that the historical circumstances of this claim are wholly distinct from those of

  all the other causes of actions against any of the defendants which the pleadings fairly can be read

  to embrace. Thus, there is no basis in the first instance for a sound exercise of supplemental

  jurisdiction over this final claim, because it is not “so related to claims in the action within such

  original jurisdiction that they form part of the same case or controversy under Article III of the

  United States Constitution.” 28 U.S.C. § 1367(a).

         The Blue Cross defendants’ argument may be sound that the amended complaint does not

  state a valid breach of contract claim. However, for the Court to reach that conclusion, it must

  have the authority to address the merits. It has no authority to do so here because the claim is a

  purely state-law claim between non-diverse parties, and it is not related within the meaning of

  section 1367(a) to a pleaded claim over which this Court has subject matter jurisdiction. The

  Court’s discretionary authority to retain or dismiss such a claim under 28 U.S.C. § 1367(c) does

  not come into play because there is no basis to exercise authority of the breach of contract claim

  to begin with. Dismissal is the only option, and that dismissal must be without prejudice. Revere

  v. Wilmington Fin., 406 F. App’x 936, 937 (6th Cir. 2011) (“Dismissal for lack of subject-matter

  jurisdiction should normally be without prejudice, since by definition the court lacks power to

  reach the merits of the case.”) (citing Ernst v. Rising, 427 F.3d 351, 366 (6th Cir. 2005)).




                                                  - 14 -
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20                  PageID.1617       Page 15 of 16




                                                  III.

         The plaintiff has failed to plead any viable causes of action against the MBT defendants,

  and the Court lacks personal and subject matter jurisdiction over the claims against defendant Ray

  Kisonas. The plaintiff also failed to plead viable claims against the Blue Cross defendants based

  on the facts that ultimately led to his indictment. The Court cannot exercise supplemental

  jurisdiction over the unrelated breach of contract claim and expresses no conclusion on the merits

  of that claim. The plaintiff’s purported objections fail to advance sufficiently specific factual or

  legal grounds for rejecting any of the findings or conclusions reached by the magistrate judge. The

  Blue Cross defendants’ arguments opposing the dismissal without prejudice of one claim against

  those entities are unpersuasive.

         Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

  (ECF No. 95) is ADOPTED, the Blue Cross defendants’ objections (ECF No. 99) are

  OVERRULED, and the plaintiff’s objections (ECF No. 102) are OVERRULED.

         It is further ORDERED that all of the plaintiff’s claims against defendants Monroe Bank

  & Trust, Susan Mehregan, and Thomas Scott are DISMISSED WITH PREJUDICE.

         It is further ORDERED that all of the plaintiff’s claims against defendant Ray Kisonas are

  DISMISSED WITHOUT PREJUDICE.

         It is further ORDERED that all of the plaintiff’s claims against defendants Blue Cross

  Blue Shield of Michigan, Blue Cross Blue Shield of Michigan Mutual Insurance Co., Blue Cross

  Complete of Michigan, Blue Cross Complete of Michigan, LLC, Carl Christensen, Jim Gallagher,

  James Howell, J. Alan Robertson, Diane Silas, Brian Zasadny, and Michael Zsenyuk are

  DISMISSED WITH PREJUDICE, with the sole exception that the claim for breach of contract




                                                 - 15 -
Case 2:19-cv-10334-DML-APP ECF No. 105 filed 10/27/20         PageID.1618       Page 16 of 16




  premised on amendments of a provider agreement in 2012 through 2016, which is DISMISSED

  WITHOUT PREJUDICE.

                                                       s/David M. Lawson
                                                       DAVID M. LAWSON
                                                       United States District Judge

  Dated: October 27, 2020




                                           - 16 -
